Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/16/2022 has been entered. Claims 41-74 are now pending in the application. Claims 41-59 have been amended and new claims 60-74 have been added by the Applicant. Previous claims 46-47 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  have been withdrawn in light of Applicant’s amendments to those claims. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a division of application 15206111, filed on 07/08/2016.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 60 recites the limitation “wherein the reflective dots are inclined at a same angle relative to the wave propagation axis and perpendicular to the wave propagation axis”, for which there is no support in the original specification or the drawings. The original description discloses that the reflective dots may have some inclination angle with respect to wave propagation axis, but that angle is not disclosed or discussed to be 90 degrees i.e. that the reflective dots are perpendicular to the wave propagation axis. Applicant has not pointed out where and how the new claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where 
the limitation is supported (see MPEP 2163.04, Sec. I). 
Claims 61-74 depend on claim 60 and therefore inherit the same deficiency. 
	  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 60-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation “wherein the 516/845,018reflective dots are inclined at a same angle relative to the wave propagation axis and perpendicular to the wave propagation axis” in the last two lines of the claim. However, this limitation phrase is confusing because it is unclear how it can be treated given at last that there is no support in the original specification or the drawings, and that reflective dots inclined and perpendicular to the wave propagation axis would retroreflect the incident light rays back along the wave propagation axis. Hence it is unclear ho would the device and the optical combiner function? For the puposes of examination the above phrase limitation will be treated broadly such that the reflective dots may be inclined to wave propagation axis and that some aspect of reflective dots can be considered as perpendicular to wave propagation axis such as their stacking direction or normal to stacking direction or their projection to one of the sides of the transparent substrate or another combination of such possibilities. It is suggested to amend the claim and provide explanations to overcome the lack of support and indefiniteness issues. 
Claims 61-74 depend on claim 60 and therefore inherit the same deficiency. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-48, 50-51 and 53-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schowengerdt (of record, see Information Disclosure statement date 05/17/2021) US 20160109708.
	In regard independent claim 41, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) an augmented reality optical apparatus comprising a head mounted display (i.e. head mounted system(s) for presenting virtual (VR) and augmented reality (AR) with e.g. display system 62, frame 64 and modules, see Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110]); and 
at least one optical combiner supported on the head mounted display (i.e. as output combiner of head mounted AR display system, paragraphs [46-48, 50-53, 59-62, 110], e.g. Figs. 4-6), 
the at least one optical combiner (output combiner of AR system) comprising 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]); and 
a patterned region included in said optically transparent substrate and disposed along a wave propagation axis of said substrate (i.e. as region in e.g. 124 patterned with optical elements including reflective surfaces, reflectors and space between them  e.g. 126, 128, 130, 132, 134, 136, along e.g. propagation axis of incoming radiation/rays 106, and 144 as depicted in Fig. 6, and equivalents in Figs. 5H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); 
wherein the patterned region is partially optically reflective and partially optically transparent (i.e. as region in e.g. 124 patterned with reflectors e.g. 126, 128, 130, 132, 134, 136 in transparent waveguide substrate, is partially reflective and transparent, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]);  
wherein the patterned region comprises a plurality of optically transparent regions (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]), and a plurality of optically reflective regions (i.e. as regions with reflectors 126-136 that are angled relative to waveguide 124(114,108), as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]);  
 wherein the plurality of optically reflective regions comprise reflective elements that are inclined at a same angle relative to the  wave propagation axis (i.e. as regions with reflectors comprise reflective elements i.e. 126-136 that are angled at the same angle relative to wave propagation axis of incoming radiation/rays from 106 and 144, as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]); and 
wherein the reflective elements are traversley spaced apart perpendicular to the wave propagation axis and spaced apart along a volume of the optically transparent substrate (i.e. as reflective elements i.e. 126-136 are traversley spaced apart perpendicular to at least the wave propagation axis of incoming radiation/rays from 144, spaced apart along a volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]).
Regarding claim 42, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P)  that the patterned region comprises an irregular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136,  includes irregular pattern as depicted in Fig. 5B-H, 8O, P, see paragraphs [55-59, 86-87]).
Regarding claim 43, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the patterned region comprises a regular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136,  includes regular pattern with different angled reflectors as depicted in Figs. 6, 8, e.g. paragraphs [60-63]).
Regarding claim 44, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that reflective elements are distributed within the volume of the optically transparent substrate (as volume of 124 substrate includes reflector elements 126, 128, 130, 132, 134, 136,  see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]), and wherein the plurality of optically transparent regions comprise regions unoccupied by the reflective elements (i.e. as transparent regions between and unoccupied by pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in e.g. Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 45, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements are distributed in a plurality of planes spaced apart along the wave propagation axis (as 124 has reflector elements 126, 128, 130, 132, 134, 136, distributed in plurality of planes spaced along wave propagation of incoming radiation/rays 106, 144, see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 46, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements are also distributed in intermediate regions of the optically transparent substrate between respective planes of the plurality of planes (as 124 has e.g. reflector elements 128, 130, between plane of 126, and 132, 134, 136, in volume of 124 see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 47, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the  reflective elements are distributed within the volume of the optically transparent substrate, the volume extending along the wave propagation axis (as 124 has reflector elements 126, 128, 130, 132, 134, 136, in volume of 124 extending along the propagation axis of incoming radiation/rays from 106 and 144, see e.g. Figs. 6, and equivalents in 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 48, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) further comprising: an optical image projector supported on the head mounted display, the optical image projector being in optical communication with said optically transparent substrate (i.e. as projector/input display unit, part of AR system, e.g.  140, 142, 200-208, 224-232, and communicating with transparent substrate e.g. 124, e.g. as depicted in Figs. 6, 8, 10, paragraphs [22, 61-62, 70, 73,79]).  
Regarding claim 50, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements are arranged in at least one regular array (as 124 has reflectors 126, 128, 130, 132, 134, 136 arranged in at least one regular array as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 51, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements fully reflective elements (as reflectors 126, 128, 130, 132, 134, 136 comprise wavelength-selective reflectors, band pass reflectors that are fully reflective in wavelength selected bands, paragraphs [62-63]).
Regarding claim 53, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements two or more tilted reflective elements which are tilted parallel to each other (as 124 has reflectors 126, 128, 130, 132, 134, 136 with e.g. two e.g. 128 and 130 tilted parallel to each other as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 54, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the two or more tilted reflective elements distributed within a same plane (as 124 has reflectors 126, 128, 130, 132, 134, 136   including e.g. 128, 130 or other pairs and with all their parts are distributed in same plane e.g.  of top surface of 124 as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 55, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the two or more tilted reflective elements are distributed within different planes (i.e. as reflectors 126, 128, 130, 132, 134, 136 and their parts in substrates 182-190 are in different  planes i.e. of respective substrates, as depicted in Fig. 8A, of each reflector e.g. paragraphs [73-75]).
Regarding claim 56, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that two or more  tilted reflective elements are distributed throughout the volume of the optically transparent substrate (as 124 has reflectors 126, 128, 130, 132, 134, 136 tilted parallel to each other are distributed throughout its volume , as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 57, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the   reflective elements comprise a groups of the reflective elements (as 124 has groups of reflectors 126, 128, 130, 132, 134, 136 and their parts, which are spaced apart along the waveguide substrate e.g. 124 and equivalents, as depicted in Figs. 5B-H, 6A, 8A, e.g. paragraphs [60-63, 73-75]), the groups being spaced apart along the optically transparent  substrate (as depicted in Figs. 5B-H, 6A, 8A), wherein a first of the groups is arranged for partially reflecting first optical image rays propagating along the wave propagation axis, and wherein at least one second group of the groups is arranged for reflecting second optical image rays that are not reflected by the first group (i.e. as the groups of reflectors 126-136 and their parts partially reflect and partially transmit incoming image light including first and second image ray light so that the light may be shared across the group of reflective surfaces approximately equally, as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]). 
Regarding claim 58, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, and spacing of the reflective elements is independent from one another (i.e. as best understood, due to reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136 their parts in substrate 124 and equivalents, shape and size are independent from one another, as depicted in Fig. 6, 5H, 8A,8P, with given area(s) and spacing(s) to fit and operate independently in AR system e.g. to display superimposed on real world scene i.e. real world 144,  to the user(s), Abstract, paragraphs [15-17, 20-22, 46-48, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P). 
Regarding claim 59, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, reflectivity, number and/or distribution of the reflective elements is electronically adjustable to adjust a  reflectivity to transmission ratio of the optical combiner (i.e. as reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136 their parts in substrate 124 and equivalents, depicted in Fig. 6, 5H, 8A,8P, include active, electro-active reflectors, e.g. liquid-crystal based, MEMS based, DMD/DLP, etc., allowing controllable transmission/reflection of the combiner of AR system, depicted in Fig. 5B-H, 6A, 8A,8P, paragraphs [51-59, 73-75]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 60-68 and 70-74 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (of record, see Information Disclosure statement dated 05/17/2021) US 20160109708 in view of Dobschal et al. (hereafter Dobschal, of record, see Information Disclosure statement date 05/17/2021) US 20120002294.
Regarding claim 49, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) the reflective elements (e.g. reflectors e.g. 126, 128, 130, 132, 134, 136 in substrate 124, as depicted in Fig. 6, and equivalents e.g. stacked versions of 178, 222, 264, as depicted in e.g. Figs. 5B-H, 8A,8O,P) but is silent that they comprise reflective dots.
However, Dobschal teaches in the same field of invention of a beam combiner for use in a head-mounted display device and beam splitter (see Figs. 1-9, 13-20, Title, Abstract, paragraphs [0002, 07-21, 64-70]), and also teaches a combiner (1) formed as a multifunction glass of a display device (2) which comprises a holding device (3)  that can be fitted onto the head of a user in the form of a glasses frame (see e.g. paragraphs [07-21, 64-70, 110-118]), and further teaches the reflective elements comprise a plurality of reflective dots (as the waveguide combiner 1 has superimposition area 9 with plurality of subsections S, 10 as e.g. rectangular or circular dots, with deflecting mirror portions 12, with reflective coating, as depicted in Figs. 1-3, 18-20, paragraphs [0017, 66-72, 110-118] which accomplish mixing of the beams from the surrounding light rays (US’) and the image light rays (BS') thus forming very broad band combiner compared with previous solutions, e.g. see paragraphs [73-75]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that comprise reflective sub-sections e.g. dot elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
Further, as a result of the combination of Schowengerdt and Dobschal, the combination also teaches and renders obvious that the  plurality of reflective elements are distributed along a length of said transparent optical waveguide substrate (i.e. as arrayed optical elements including reflective surfaces and subsections, reflectors e.g. 126, 128, 130, 132, 134, 136 as modified along a length substrate 124, as depicted in Fig. 6, or substrate 114, and stacked versions of 178, 222, 264, equivalents as depicted in e.g. Figs. 5H, 8A,8O,P, see paragraphs [59-62, 73-75, 86-87]), and that the plurality of reflective elements (reflectors as modified per combination with Dobschal) are arranged in such a way that, when in the optical combiner is in use (as the system(s)/configurations for presenting virtual (VR) and augmented reality (AR), is used to see Abstract, paragraphs [0002-04, 15-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P), the received optical image is reflected and superimposed on said real world scene view so as to allow viewing of said distant real world scene (i.e. 144) while simultaneously Page 4 of 11viewing the optical image (i.e. image(s) from e.g. display) superimposed on said real world scene (i.e. as the system presents virtual (VR) and augmented reality (AR) superimposed on real world scene, i.e. real world 144, see Abstract, paragraphs [15-17, 20-22, 46-48, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P). 

In regard independent claim 60, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) an augmented reality optical apparatus head mounted system(s) for presenting virtual (VR) and augmented reality (AR) see Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110) comprising: 
a head mounted display (i.e. head mounted system(s) for presenting virtual (VR) and augmented reality (AR) with e.g. display system 62, frame 64 and modules, see Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110]); and 
an optical combiner supported on the head mounted display (i.e. as output combiner of head mounted AR display system, paragraphs [46-48, 50-53, 59-62, 110], e.g. Figs. 4-6, 7A, 8A,8P), 
the one optical combiner (output combiner of AR system) comprising 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]); and 
a patterned region included in said optically transparent substrate and disposed along a wave propagation axis of said substrate (i.e. as region in e.g. 124 patterned with optical elements including reflective surfaces, reflectors and space between them  e.g. 126, 128, 130, 132, 134, 136, along e.g. propagation axis of incoming radiation/rays e.g. from 106 and 144 as depicted in Fig. 6, and equivalents in Figs. 5H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); 
wherein the patterned region is partially optically reflective and partially optically transparent (i.e. as region in e.g. 124 patterned with reflectors e.g. 126, 128, 130, 132, 134, 136 in transparent waveguide substrate, is partially reflective and transparent, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]);  
wherein the patterned region comprises optically transparent regions (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]) and optically reflective regions (i.e. as regions with reflectors 126-136 that are angled relative to waveguide 124(114,108), as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]);  
 wherein the optically reflective regions comprise reflective elements that are traversley spaced apart along a volume of the optically transparent substrate (i.e. as reflective elements i.e. 126-136 are traversley spaced apart along a volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]), 
wherein the reflective elements are inclined at a same angle relative to the  wave propagation axis and perpendicular to the wave propagation axis (i.e. as regions with reflectors comprise reflective elements i.e. 126-136 that are angled at the same angle relative to wave propagation axis of incoming radiation/rays from 106 and 144, and are perpendicular to the wave propagation axis as they are stacked in direction perpendicular to incoming radiation/rays  depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]). 
But Schowengerdt  is silent that reflective regions  elements are/comprise reflective dots.
However, Dobschal teaches in the same field of invention of a beam combiner for use in a head-mounted display device and beam splitter (see Figs. 1-9, 13-20, Title, Abstract, paragraphs [0002, 07-21, 64-70]), and also teaches a combiner (1) formed as a multifunction glass of a display device (2) which comprises a holding device (3)  that can be fitted onto the head of a user in the form of a glasses frame (see e.g. paragraphs [07-21, 64-70, 110-118]), and further teaches the reflective elements are and comprise a plurality of reflective dots (as the waveguide combiner 1 has superimposition area 9 with plurality of subsections S, 10 as e.g. rectangular or circular dots, with deflecting mirror portions 12, with reflective coating, as depicted in Figs. 1-3, 18-20, paragraphs [0017, 66-72, 110-118] which accomplish mixing of the beams from the surrounding light rays (US’) and the image light rays (BS') thus forming very broad band combiner compared with previous solutions, e.g. see paragraphs [73-75]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that comprise reflective sub-sections e.g. dot elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
Further, as a result of the combination of Schowengerdt and Dobschal, the combination also teaches and renders obvious that the  plurality of reflective elements/dots are distributed traversly along a volume  of said transparent optical waveguide substrate (i.e. as arrayed optical elements including reflective surfaces and subsections, reflectors e.g. 126, 128, 130, 132, 134, 136 as modified along a length substrate 124, as depicted in Fig. 6, or substrate 114, and stacked versions of 178, 222, 264, equivalents as depicted in e.g. Figs. 5H, 8A,8O,P, see paragraphs [59-62, 73-75, 86-87]), and that the plurality of reflective elements/dots (reflectors as modified per combination with Dobschal) are arranged inclined at a same angle relative to the wave propagation axis and perpendicular to the wave propagation axis (as the system(s)/configurations for presenting virtual (VR) and augmented reality (AR), is used to see Abstract, paragraphs [0002-04, 15-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P, due to combination with Dobschal, as the system presents virtual (VR) and augmented reality (AR) superimposed on real world scene, i.e. real world 144, and reflective elements/dots tilted at same angle and traversley spaced apart perpendicular to at least the wave propagation axis of incoming radiation/rays from 144, spaced apart along a volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]). 

Regarding claim 61, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P)  that the patterned region comprises an irregular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136, as modified with Dobschal, includes irregular pattern as depicted in Fig. 5B-H, 8O, P, see paragraphs [55-59, 86-87]).
Regarding claim 62, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the patterned region comprises a regular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136, as modified with Dobschal includes regular pattern with different angled reflectors as depicted in Figs. 6, 8, e.g. paragraphs [60-63]).
Regarding claim 63, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that reflective dots are distributed within the volume of the optically transparent substrate (as volume of 124 substrate includes reflector elements/dots as modified with Dobschal 126, 128, 130, 132, 134, 136,  see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]), and wherein the plurality of optically transparent regions comprise regions unoccupied by the reflective dots (i.e. as transparent regions between and unoccupied by pl. reflectors e.g. 126-136 as modified with Dobschal, in the substrate e.g. 124 (114, 108), in e.g. Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 64, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective dots are distributed in a plurality of planes spaced apart along the wave propagation axis (as 124 has reflector elements/dots as modified with Dobschal 126, 128, 130, 132, 134, 136, distributed in plurality of planes spaced along wave propagation of incoming radiation/rays 106, 114, see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 65, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective dots are also distributed in intermediate regions of the optically transparent substrate between respective planes of the plurality of planes (as 124 has e.g. reflector elements/dots 128, 130, between plane of 126, and 132, 134, 136, in volume of 124, as modified with Dobschal, see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 66, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the  reflective dots are distributed within the volume of the optically transparent substrate, the volume extending along the wave propagation axis (as 124 has reflector elements/dots 126, 128, 130, 132, 134, 136, in volume of 124 extending along the propagation axis of incoming radiation/rays from 106 and 144, as modified with Dobschal, see e.g. Figs. 6, and equivalents in 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 67, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective dots are arranged in at least one regular array (as 124 has reflectors/dots 126, 128, 130, 132, 134, 136, as modified with Dobschal, arranged in at least one regular array as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 68, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective dots comprise fully reflective elements (as reflectors 126, 128, 130, 132, 134, 136, as modified with Dobschal, comprise wavelength-selective reflectors, band pass reflectors that are fully reflective in wavelength selected bands, paragraphs [62-63]).
Regarding claim 70, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective dots two or more tilted reflective dots which are tilted parallel to each other (as 124 has reflectors 126, 128, 130, 132, 134, 136, as modified with Dobschal, with e.g. two e.g. 128 and 130 tilted parallel to each other as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 71, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the two or more tilted reflective dots distributed within a same plane (as 124 has reflectors 126, 128, 130, 132, 134, 136, as modified with Dobschal,  including e.g. 128, 130 or other pairs and with all their parts are distributed in same plane e.g.  of top surface of 124 as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 72, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the two or more tilted reflective dots are distributed within different planes (i.e. as reflectors 126, 128, 130, 132, 134, 136 and their parts, as modified with Dobschal, in substrates 182-190 are in different  planes i.e. of respective substrates, as depicted in Fig. 8A, of each reflector e.g. paragraphs [73-75]).
Regarding claim 73, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, and spacing of the reflective dots is independent from one another (i.e. as best understood, due to reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136 their parts, as modified with Dobschal, in substrate 124 and equivalents, shape and size are independent from one another, as depicted in Fig. 6, 5H, 8A,8P, with given area(s) and spacing(s) to fit and operate independently in AR system e.g. to display superimposed on real world scene i.e. real world 144,  to the user(s), Abstract, paragraphs [15-17, 20-22, 46-48, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P). 
Regarding claim 74, the Schowengerdt-Dobschal combination teaches the invention as set forth above, and Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, reflectivity, number and/or distribution of the reflective dots is electronically adjustable to adjust a  reflectivity to transmission ratio of the optical combiner (i.e. as reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136, their parts, as modified with Dobschal,  in substrate 124 and equivalents, depicted in Fig. 6, 5H, 8A,8P, include active, electro-active reflectors, e.g. liquid-crystal based, MEMS based, DMD/DLP, etc., allowing controllable transmission/reflection of the combiner of AR system, depicted in Fig. 5B-H, 6A, 8A,8P, paragraphs [51-59, 73-75]). 

Claims 52, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (of record, see Information Disclosure statement date 05/17/2021) US 20160109708 in view of Dobschal et al. (hereafter Dobschal, of record, see Information Disclosure statement date 05/17/2021) US 20120002294, and further in view of Chaum et al. (hereafter Chaum, of record, see Information Disclosure statement date 05/17/2021) US 20100149073. 
Regarding claims 52 and 69, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the reflective elements and dots (i.e. reflective reflectors e.g. 126, 128, 130, 132, 134, 136, as modified with Dobschal for claim 69, and equivalents in Figs. 5H, 8A,O,P and with S, 10, 12) each having fully or substantially reflective front side (i.e. as reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136, and equivalents have fully or substantially reflective front side of wavelength-selective reflectors, band pass reflectors, and/or half silvered mirrors on the side facing the image light rays from the display(s) e.g. 140,  paragraphs [61-63]), but Schowengerdt does not specify that the reflective elements have fully or substantially absorbing rear side (i.e. ides of reflectors that face the real world scene, 144, in Figs. 5H, 6A, 8A,O,P).  
However, Dobschal further teaches the reflective elements having a fully or substantially reflective front side (as the waveguide combiner 1 has superimposition area 9 with subsections S,10 having deflecting mirrors 12, having e.g. reflective coating for complete reflection,  that deflect the image light BS as BS’ from the image generating module 5, while screening out the surrounding beams US that strike the back of mirrors 12, as depicted in Figs. 1-3, paragraphs [0017, 0066-72]), and fully or substantially absorbing rear side  (i.e. as the surrounding light ray beam US i.e. from the environment  that strikes the backs of the deflecting mirrors 12, e.g. from the left in FIG. 3 is screened by the deflecting mirrors 12 such that the user cannot perceive this part of US light rays drawn in hatched in FIG. 3, since the mirror 12 has e.g. reflective coating for complete reflection,  that deflect the image light BS as BS’ from the image generating module 5, as depicted in Figs. 1-3, paragraphs [0017, 0066-72]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that are fully reflective elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
In the case that the configuration Dobschal  as applied to reflective elements of Schowengerdt as mirror (S, 10, 12) with e.g. reflective coating for complete reflection, (as described above) does not fully or even substantially absorb on the side of the element that predominantly faces the real world scene (i.e. reflective coating of 12 being absorptive on the other side that screens out the surroundings light rays), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize substantial absorption of the back side of the reflector(s) in order to reduce 
undesirable stray light and stray-light phenomena such as cross-talk, (according to teachings of Chaum who teaches in the same field of invention of Near to Eye Display System and Appliance, see e.g. Figs. 1-4, 167, 170, 179, Title, Abstract, paragraphs [0002, 04-20], by using   Masking means, opaque shutters preferably with light absorption coatings or surfaces, are preferably positioned to reduce undesirable stray light and stray-light phenomena such as cross-talk, see paragraph [1122]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Response to Arguments

Applicant's arguments filed in the remarks dated 02/16/2022 with regard to independent claim 41 have been fully considered but they are not persuasive. 
Specifically the Applicant argues on pages 8-9 of the Remarks that the cited prior art of Schowengerdt does not disclose the newly added limitation where (1) “the plurality of optically reflective regions comprise reflective elements that are inclined at a same angle relative to the wave propagation axis; and wherein the reflective elements are traversley spaced apart perpendicular to the wave propagation axis and spaced apart along a volume of the optically transparent substrate”, because this phase limitation was noted in the allowance reasoning in the parent case as not taught by prior art. The Examiner disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Schowengerdt teaches all limitations of independent claim 41, since Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) an augmented reality optical apparatus comprising a head mounted display (i.e. head mounted system(s) for presenting virtual (VR) and augmented reality (AR) with e.g. display system 62, frame 64 and modules, see Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110]); and 
at least one optical combiner supported on the head mounted display (i.e. as output combiner of head mounted AR display system, paragraphs [46-48, 50-53, 59-62, 110], e.g. Figs. 4-6), 
the at least one optical combiner (output combiner of AR system) comprising 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]); and 
a patterned region included in said optically transparent substrate and disposed along a wave propagation axis of said substrate (i.e. as region in e.g. 124 patterned with optical elements including reflective surfaces, reflectors and space between them  e.g. 126, 128, 130, 132, 134, 136, along e.g. propagation axis of incoming radiation/rays 106, and 144 as depicted in Fig. 6, and equivalents in Figs. 5H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); 
wherein the patterned region is partially optically reflective and partially optically transparent (i.e. as region in e.g. 124 patterned with reflectors e.g. 126, 128, 130, 132, 134, 136 in transparent waveguide substrate, is partially reflective and transparent, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]);  
wherein the patterned region comprises a plurality of optically transparent regions (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]), and a plurality of optically reflective regions (i.e. as regions with reflectors 126-136 that are angled relative to waveguide 124(114,108), as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]);  
 wherein the plurality of optically reflective regions comprise reflective elements that are inclined at a same angle relative to the  wave propagation axis (i.e. as regions with reflectors comprise reflective elements i.e. 126-136 that are angled at the same angle relative to wave propagation axis of incoming radiation/rays from 106 and 144, as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]); and 
wherein the reflective elements are traversley spaced apart perpendicular to the wave propagation axis and spaced apart along a volume of the optically transparent substrate (i.e. as reflective elements i.e. 126-136 are traversley spaced apart perpendicular to at least the wave propagation axis of incoming radiation/rays from 144, spaced apart along a volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]).
Specifically, Schowengerdt teaches that the plurality of optically reflective regions comprise reflective elements that are inclined at a same angle relative to the  wave propagation axis (i.e. as regions with reflectors comprise reflective elements i.e. 126-136 that are angled at the same angle relative to wave propagation axis of incoming radiation/rays from 106 and 144, as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]); and that the reflective elements are traversley spaced apart perpendicular to the wave propagation axis and spaced apart along a volume of the optically transparent substrate (i.e. as reflective elements i.e. 126-136 are traversley spaced apart perpendicular to at least the wave propagation axis of incoming radiation/rays from 144, spaced apart along a volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]). It is noted that allowability in the parent case was based on entirety of the recited limitations of the device, where all the elements were strictly and uniquely defined. This included all the elements and features recited under issue (1) above. In the instant case many of the limitations in phrase under issue (1) are not singularly and uniquely defined, which allow the cited prior art disclosure of Schowengerdt to read on the limitations of claim 41, as presented above. 
Furthermore, although the cited reference may differ from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  Moreover, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
	No additional substantial arguments were presented after page 9 of the Remarks dated 02/16/2022. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872